Citation Nr: 0424551	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran has recognized service from November 1941 to 
September 1942 and from August 1945 to June 1946.  He was a 
prisoner of war of the Japanese government from April 10 to 
September 24, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a June 2003 decision, the Board reopened the claim of 
service connection for arthritis.  The Board remanded the 
case in December 2003 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case in December 2003 for further 
development, to include affording the veteran a VA 
examination.  A review of the file shows that the examination 
was scheduled for April 12, 2004 and April 26, 2004.  Notices 
of the scheduled examination are in the claims file and it is 
indicated that the veteran failed to report for the 
examinations.  However, the veteran asserts that due to mail 
delivery system failures in his area, he did not receive the 
notice until May 4, 2004, after the dates of the scheduled 
examinations.  Therefore, the Board finds that good cause has 
been shown for the veteran's failure to report for his 
examinations, and he should have another opportunity to 
report for an examination.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature, 
etiology and severity of the veteran's 
arthritis.  The examiner should review 
the claims file prior to conducting the 
examination.  After reviewing the claims 
file, the examiner should obtain a 
detailed history from the veteran 
regarding the nature of any injuries 
suffered during his military service (to 
include during captivity).  The examiner 
should explain the nature and extent of 
the arthritis, including the location of 
the affected joints.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder resulted from an in-
service traumatic event such that the 
disorder can be said to be a post-
traumatic osteoarthritis. If any other 
arthritic process is diagnosed, such as 
rheumatoid arthritis or degenerative 
arthritis not the result of trauma, the 
examiner should indicate whether it is at 
least as likely as not related to 
military service.  In reaching the above 
conclusions, the examiner should consider 
the following: (1) the letter from C.B., 
M.D., received in June 1980, relating 
that the veteran was treated during 
service for rheumatism; (2) the veteran's 
1946 Affidavit For Philippine Army 
Personnel reflecting only malaria as an 
illness or wound received during service; 
(3) the copies of the affidavit from the 
veteran's private physician and the 
medical records reflecting treatment from 
1965 to 1975; (4) the copies of 
consultations showing treatment for 
swelling of the left ankle in October 
1976, for bilateral ankle swelling and 
severe pain in the left leg in July 1977, 
for pain in both shoulders in October 
1977, for left ankle pain and swelling in 
September 1983, and for left shoulder 
pain in July 1985; (5) the history noted 
by the March 1987 VA examiner of no 
torture by the Japanese and not being 
under treatment with any physician at 
that time; (6) the medical certificate 
dated in March 1995 showing swelling in 
the left knee; and (7) the veteran's 
report in an October 1995 VA Form 10-0048 
that he was beaten and physically 
tortured during his captivity, but did 
not experience: swelling of the joints, 
muscles, legs, or feet; or aches or pains 
in the muscles and/or joints; or broken 
bones.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


